PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss appeal, which said stip*994ulation is in the words and figures following, to wit: “It is hereby stipulated and agreed by and between the parties to the above-entitled cause, by their respective counsel, that this appeal may be dismissed without costs to ' either party, the matter involved therein having been amicably settled.”
On consideration whereof, it is now here ordered and adjudged by this court that this appeal be, and the same is hereby dismissed, without costs, pursuant to the foregoing stipulation.